Case 7:18-cv-00087-EKD-JCH Document 71 Filed 11/20/20 Page 1 of 3 Pageid#: 420



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 ERIN D. PROCTOR,                                   )
            Plaintiff,                              )
                                                    )      Civil Action No. 7:18-cv-00087
    v.                                              )
                                                    )      By: Elizabeth K. Dillon
 LARRY T. EDMONDS, et al.,                          )          United States District Judge
            Defendants.                             )

                                ORDER AND FINAL JUDGMENT

         Erin D. Proctor, a Virginia inmate proceeding pro se, filed this case pursuant to 42 U.S.C.

 § 1983. After defendant Robert Jefferson waived service and then failed to respond to the

 complaint, the court entered default judgment as to liability on Proctor’s 42 U.S.C. § 1983 claim

 of First Amendment retaliation against Jefferson. (Dkt. Nos. 61, 62.) All other claims against all

 other defendants were resolved in defendants’ favor. The matter was referred to U.S. Magistrate

 Judge Joel R. Hoppe, pursuant to 28 U.S.C. § 636(b)(1)(B), for a hearing and report and

 recommendation (R&R) as to the proper amount of damages to be awarded on this claim. The

 court’s memorandum opinion and order granting default judgment, order of referral, and notice

 of hearing were all sent to Jefferson’s address of record; none have been returned as

 undeliverable. (E.g., Dkt. Nos. 61–65, 68.)

         After holding a hearing, at which Jefferson did not appear and Proctor was the sole

 witness, Judge Hoppe issued his R&R on November 4, 2020, recommending that the court enter

 judgment in Proctor’s favor as against Jefferson, award $5,000 in compensatory damages, deny

 all other requested relief, and set a specific deadline for Proctor to submit a bill of costs. (See

 generally R&R, Dkt. No. 68.) The magistrate judge also advised the parties of their right under

 28 U.S.C. § 636(b)(1)(C) to file written objections to his proposed findings and

 recommendations within 14 days of service of the R&R. (Id. at 16.)
Case 7:18-cv-00087-EKD-JCH Document 71 Filed 11/20/20 Page 2 of 3 Pageid#: 421



                                                                                                               *
          The deadline to object to the R&R has passed, and no party has filed an objection. “[I]n

 the absence of a timely filed objection, a district court need not conduct a de novo review, but

 instead must ‘only satisfy itself that there is no clear error on the face of the record in order to

 accept the recommendation.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

          Upon reviewing the record here, the court is satisfied that there is no clear error.

 Accordingly, it is hereby ORDERED as follows:

          1. The R&R (Dkt. No. 68) is ADOPTED in its entirety;

          2. Judgment is hereby ENTERED in favor of plaintiff Erin D. Proctor against defendant

              Robert Jefferson in the amount of $5,000;

          3. Proctor is advised that any bill of costs, pursuant to Federal Rule of Civil Procedure

              54(d), should be submitted not later than forty-five days after entry of this order; and

          4. The Clerk is directed to STRIKE this action from the active docket of the court.

          The clerk is further DIRECTED to send a copy of this order to Proctor, to all counsel of

 record, and to Jefferson at his address of record. The Clerk also shall provide to Proctor a copy




          *
             On the final day for submitting an objection, the Clerk received an unsworn letter from a non-party who
 does not claim to be an attorney. Instead, the writer identifies himself as Andre Jefferson and states he is submitting
 the letter “on behalf of Robert Jefferson.” (Dkt. No. 70.) This letter is not signed by Robert Jefferson or by an
 attorney purporting to represent him and cannot be considered by the court. Even if it had been directly submitted
 by Jefferson, however, the letter offers no meritorious objections to the R&R. It states that Jefferson could not
 attend the hearing because he was working out of-state, but the hearing was held by videoconference and Jefferson
 never informed the court that he wanted to attend and was unavailable on the hearing date. It further states that
 Jefferson should not have to pay Proctor money for “doing his job.” This statement, however, is not competent
 evidence and thus does not contradict or undermine any of the R&R’s recommended factual findings. Furthermore,
 the letter does not provide any basis for setting aside the default judgment.

                                                            2
Case 7:18-cv-00087-EKD-JCH Document 71 Filed 11/20/20 Page 3 of 3 Pageid#: 422



 of Dkt. No. 70, which does not appear to have been sent to him.

        Entered: November 20, 2020.




                                                    /s/ Elizabeth K. Dillon
                                                    Elizabeth K. Dillon
                                                    United States District Judge




                                                3
